Order entered April 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00130-CV

                   KELLEY|WITHERSPOON, LLP, ET AL., Appellants

                                              V.

              ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-01907-E

                                          ORDER
       We GRANT appellee’s March 21, 2014 motion to reconsider this Court’s order dated

March 14, 2014. We VACATE the March 14, 2014 order. The notice of cross-appeal filed by

appellee on March 5, 2014 is deemed timely for jurisdictional purposes.


                                                     /s/   ADA BROWN
                                                           JUSTICE